Citation Nr: 0515647	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  97-20 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to 
December 1958 and from December 1958 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for residuals of 
a right foot injury.  

In January 1999, the veteran had a hearing before a Veterans 
Law Judge who is no longer employed by the Board.  In a June 
2003 letter, the veteran was advised of this matter, and 
asked to indicate whether he desired a hearing before another 
Veterans Law Judge.  This letter informed the veteran that if 
he did not respond within 30 days it would be assumed that he 
did not want another hearing and that the Board would proceed 
with its review of the case.  The veteran did not respond to 
this letter and it is assumed that he does not wish to have 
another hearing.  

The case was remanded to the RO for further development in 
April 1999 and April 2004.  The case has now been returned to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  A chronic right foot disability, to include arthritis of 
the right foot, was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be reasonably related to service.  




CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by active service and arthritis of the right foot 
may not be presumed to have been incurred in or aggravated by 
active service.  §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  



Duty to Notify

A VA letter issued in April 2004 apprised the veteran of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  In 
particular, the veteran was also advised that he could submit 
lay statements, employment physical examinations, pharmacy 
prescription records, insurance examination reports, and 
statements from fellow service personnel, etc. in support of 
his claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claim was initially 
adjudicated before the VCAA was enacted and the complete VCAA 
notice was not accomplished until April 2004.  Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's available service medical records, and his VA and 
private treatment reports.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, including 
numerous attempts to obtain any outstanding service medical 
records or any other supporting documentation.  Some of his 
service medical records have been reported to have been 
destroyed by the fire at the National Personnel Records 
Center (NPRC) in 1973.  In December 2004, the NPRC reported 
that there were no sick or morning reports pertaining to the 
incident the veteran described in which he injured his right 
foot for the period from May 1956 to July 1956.  The veteran 
was advised that he could submit other types of evidence in 
support of his claim; however, no further records were 
submitted or identified.  

The veteran has not identified any other pertinent evidence 
that has not been obtained that is necessary to the 
adjudication of this claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  As such, the Board finds the VA's 
duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence as 
discussed above.  See generally, Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Under current case law, "where service medical records are 
presumed destroyed,. . . the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records from the veteran's initial period of 
active duty have been reportedly destroyed.  The veteran's 
available service medical records, dated from December 1958 
to December 1966 do not document any complaints pertaining to 
the veteran's right foot.  In his Report of Medical History, 
completed in December 1958 at the time of his re-enlistment, 
the veteran did not report a history of any right foot 
injury.  He responded that he had not had any foot trouble in 
the past, and did not currently have any foot trouble.  He 
also denied any other injury that was not noted on the 
document.  Upon enlistment examination in December 1958, both 
feet were reported to be clinically normal and the examiner 
concluded that he did not have any chronic disabilities.  
Upon examination in December 1966, the veteran's feet were 
again found to be clinically normal.  

Private medical records dated from January 1995 to December 
1996 have been associated with the veteran's file.  These 
reports reveal that the veteran underwent a revision of a 
metatarsophalangeal joint implant arthroplasty due to 
recurrent painful hallux limitus of the right foot in January 
1995.  In a November 1995 record, it was noted that the 
veteran was one year post implant arthroplasty.  There had 
been placement of a new prosthetic joint at the first 
metatarsal-phalangeal area since March 1994.  Additional 
private medical reports dated January 1996, from the same 
facility, note that the veteran was assessed with 
metatarsalgia, right foot, with degenerative arthritis.  In 
February 1996, the assessment was right subtalar instability 
secondary to metatarsalgia, status post implant arthroplasty 
of the right foot.  There was normal wound healing status 
post phenol matricectomy hallux bilaterally.  A May 1996 
report noted that the veteran had a history of bilateral foot 
pain due to diabetic peripheral neuropathy; onychodystrophy; 
and metatarsalgia related to the neuropathy and degenerative 
arthritis.  During August 1996, private treatment records 
note the removal of the metatarsophalangeal joint implant.  
The reports do not indicate that the veteran gave any history 
of a prior right foot injury or fracture.  

In his May 1997 substantive appeal, the veteran reported that 
he broke his right foot while he was in France but he did not 
have any difficulty with the foot until six years ago.  He 
did not mention the incident pertaining to his right foot at 
the time of his re-enlistment because he believed that it was 
in his records.  

During the veteran's January 1999 Board hearing, he testified 
that his current right foot disability was directly related 
to a right foot injury incurred in 1956 during active service 
in the United States Army.  He asserted that, while working 
on building railroads, a metal rail dropped on his right 
foot.  He reported that an X-ray of his right foot was taken, 
he received treatment over a three-week period, including the 
placement of a cast over his ankle, at a U.S. Army Hospital 
located in Bordeaux, France.  His assigned unit was 
identified as the 81st Boat Company, Leberdon Sulac, France.  
The injury incurred was described as a right foot fracture.  

In considering the evidence of record, the Board finds that 
service connection for residuals of a right foot injury is 
not warranted.  Regrettably, some of the veteran's service 
medical records have been reported to be unavailable.  He has 
testified that he injured his right foot in service; however, 
there is no corroborating documentation in the record to 
support his assertion.  Furthermore, it has not been alleged 
that the injury was sustained during combat operations 
against the enemy.  Consequently, the relaxed burden 
regarding in-service incurrence of an injury is not 
applicable, and the veteran's statements alone regarding the 
injury are not sufficient.

Moreover, the clinical reports in the file date from the mid 
to late 1990s, more than 20 years after the veteran's 
discharge from service and his feet problems have been 
primarily attributed to diabetic peripheral neuropathy and/or 
degenerative arthritis.  An in-service injury is not 
mentioned.  In the absence of demonstration of continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(b), this is too 
remote from service to be reasonably related to service.  
Moreover, the records do not establish that arthritis of the 
right foot was manifest within one year of the veteran's 
discharge from service.  Therefore, presumptive service 
connection is also not warranted.  

To the extent that the veteran offers his own opinion that he 
has a chronic right foot disability as a result of an injury 
in service, the Board notes that his opinion is not probative 
on the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, particularly in light of his missing service medical 
records; however, the evidence is not of such approximate 
balance as to warrant its application.  See O'Hare, supra.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim.  Therefore, service connection for residuals 
of a right foot injury must be denied.  See Gilbert, supra.  




ORDER

Service connection for residuals of a right foot injury is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


